



EXHIBIT 99.1


John,


I am writing to address the current status of payments and shipments between
Actitech and Agel. I have given a great deal of thought to these issues for
quite some time, and I believe that Actitech’s withholding Agel shipments is
counterproductive and emotionally time consuming. I am also mindful of our
relationship, which I desire to keep free from strain.


As you know, Actitech was forced to withhold shipments to Agel due to promises
by Agel to submit payments in the past which were unfulfilled. Both John LaBonte
and I want to keep the past in the past and focus on how Actitech and Agel can
renew their relationship in a mutually beneficial way.


I know that there are weeks when Agel, on its own, lacks sufficient cash to pay
all of its bills. In the past, before CVSL, Ash Capital would only front money
to Agel to pay for product and commission, so the tendency was to pay everything
else, then ask for help to pay Innovative and commissions. Agel has maintained
this tradition with JRJR. You have also been reluctant to pay Agel’s bills out
of cash reserved for acquisitions, which I understand.


Given all of the above, I have tried to come up with a different arrangement
that would eliminate Agel’s obligation to pay Actitech’s invoices within a
specific period of time, but still provides Agel incentive to pay Actitech when
the money is available. More specifically, my proposed payment terms are based
on credit basis, not on timing or days since shipping (thus, no “net” anything).
No money would be due by Agel at the time it places an order, or upon the
receipt of the product. Rather, payment would be completely flexible, based
according to Agel’s business analysis of its cash flow requirements. Payment
terms would be based on what is a normal net 30, actually received on the 36th
day, which is typical for other Actitech customers. Now that Actitech has the
loan from Legacy Bank, Actitech is also paying its net 30 vendors within 36
days. These terms are completely ordinary for preferred customers with good
credit history.


Ultimately, Agel’s credit basis with Actitech will increase at the same rate as
the increase in orders and invoices. No fees would be paid for any amount of
money owed that is less than the credit basis, which is the running average of
invoicing amounts for the past 3 months, multiplied by a factor of 1.2, and
recalculated at the beginning of the first business day of each month. Shipping
and fees are not included in the calculation for the credit basis.


Money due which is more than the credit basis will have fees applied to it in
order to incentivize Agel to keep the net balance below the credit basis, but
may not result in the need for holding shipments for any foreseeable reason.


For the purpose of calculating the amount of money Agel owes Actitech on an
ongoing basis, the following formula would be utilized:


B = “Basis” = the running average total monthly dollar amount of invoices (not
including “fees” or freight) times 120 percent for the past three months,
calculated on the first day of each month.


I = Invoice amount for order(s) fulfilled from Actitech to Agel, calculated at
the end of the day the order passes quality control and is available for
shipment. Actitech will store finished product for Agel at no charge. Agel may
choose to ship the order when it is invoiced, or any time thereafter.


P = payments from Agel or JRJR networks deposited in Actitech’s bank account


F = fees = amount of money due from Agel to Actitech due to owing more than the
basis, calculated at the end of each day.


T = total amount of money that Agel owes Actitech, calculated at the end of each
day on a spreadsheet which is emailed to someone at Agel


F = ((T+I-B-P) x 0.0007)+((T+I-2B-P)x0.002)+((T+I-3B-P)x.005)


If F is a negative number, then F = zero (no fees are due)


If T is greater than 5xb, Then the amount above 5xB is immediately due and
remedial action may be taken by Actitech.


T = B+F-P, which is calculated at the end of each day.







--------------------------------------------------------------------------------





I am hopeful that this proposal is acceptable to Agel, as I believe it is fair
and accomplishes a resolution to the ongoing payment issues that have led to
where the parties currently stand. Please indicate as soon as possible whether
Agel accepts Actitech’s offer and, if so, please sign below in the space
provided agreeing and accepting Actitech’s offer. Please note that this proposal
and the delivery of the same does not waive any outstanding payment defaults by
Agel or any of Actitech’s rights or remedies in connection with those defaults.
This offer shall remain open until 5:00 p.m. CDT, on Tuesday, May 31, 2016, at
which time, if not accepted will be automatically revoked without further
notice.


Please contact me if you would like to discuss any of these matters in further
detail.


AGREED TO AND ACCEPTED:


AGEL ENTERPRISES


______________________________________


By: ___________________________________


Its: ___________________________________





